DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.

Status of the Claims
Claims 1-34 are pending; claim 1 is amended; clams 31-34 are withdrawn; and claims 35-122 are canceled. Claims 1-30 are examined below.

Priority
The present application was filed 02/06/2016, and claims benefit under 35 U.S.C. 119(e) to provisional applications No. 62/247,415 and 62/113,141, filed 10/28/2015 and 02/06/2015 respectively.

Information Disclosure Statement
The information disclosure statement (IDS) filed 08/09/2021 has been considered, initialed and is attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated: “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).  
Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
In Regents of the University of California v. Eli Lilly & Co. the court stated: “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or sub combinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
It is known in the art that different antibodies exhibit different binding; specifically, dissociation constant depends on the antibody and the antigen to which it binds. See for example Stubenrauch et al., at the abstract, describe different measured dissociation constants for specific antibody examples. See at Stubenrauch et al., (Characterization of murine anti-human Fab antibodies for use in an immunoassay for generic quantification of human Fab fragments in non-human serum samples including cynomolgus monkey samples, Journal of Pharmaceutical and Biomedical Analysis, 72, (2013), p. 208-215), at page 212, Table 1, the reference demonstrates two specific and distinct antibodies and shows that each exhibit different binding from one another and further each independently dependent on different species of their target (see binding 
Applicant does provide some specific species examples and their corresponding dissociation constants at Table 1 of pages 67-68 of the originally filed specification. However, there is unpredictability regarding what species, other than those specifically indicated as having dissociation constants within the claimed ranges, would be encompassed by the genus as claimed. Even if given a specific/particular antibody OR antigen, there would still be great unpredictability in terms of the recited function, since it is known that a single antibody (i.e., a particular antibody species) binding different antigen would exhibit variation in dissociation constants (Stubenrauch). One of ordinary skill cannot readily visualize, from the few disclosed species as provided in Applicant’s originally filed specification, what other species would be encompassed by the claim as presently recited. As such, the species disclosed fail to represent a sufficient number of species such that would correlate structure with the desired function (binding characteristic).
There is no correlation that can be made between structure of these species of antibody disclosed in the specification (of antibody and/or target bridging antigen) and binding that would allow one to readily predict which species would exhibit the required dissociation constant and be encompassed by the claims, the amount of possibilities is too large and broad. Also as amended claims 2-11 further depend from claim 1; although the claim limitations of these dependent claims further limit the antigen alone to which the antibody binds, none of these claims provide any additional structure regarding the secondary antibody itself and none of these 
As a result, there is insufficient written description regarding secondary antibody described in terms of dissociation constant. It is suggested Applicant amend the claims to omit the functional limitation (the limitation that limits the antibody in terms of dissociation constant).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 18 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dees et al., US PG Pub No. 2010/0285490A1 in view of Hoffman et al., WO2014/006123A1; alternatively, claims 1, 3, 4, 7, 18 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view of Hoffman et al. and MDDI Online, Monoclonal antibodies, (2013) web: https://www.mddionline.com/news/rabbit-monoclonal-antibody-new-diagnostics-technology [Accessed 09/08/2021] (16 pages).
Dees et al. teaches a primary antibody coupled to a bridging antigen and a detectable secondary antibody, wherein the detectable secondary antibody is specific for the bridging 
As indicated above Dees does teach a secondary antibody specific for the bridging antigen. However, Dees is silent as to whether the dissociation constant of the detectable secondary antibody for the bridging antigen is at most 10 nM.
Hoffman et al. teach anti-biotin antibodies (see abstract), in particular regarding such antibodies and their binding to biotin (their antigen) see at page 6, lines 14-22, Hoffman teach antibody capable of binding biotin with sufficient affinity such that the antibody is useful as a diagnostic and/or therapeutic agent, see an example of anti-biotin antibody that binds to biotin, the antibody having a dissociation constant of for example 10 nM or less (see that the antibody can be less than or equal to 10nM).
Further, although Dees teach their invention encompasses antibodies that are monoclonal, and that antibodies can be of any species indicated, including rabbit, see also MDDI Online also teach a new technology for generating rabbit monoclonal antibodies, teaching the advantages of these antibodies (rabbit monoclonal antibodies) are higher affinity, improved specificity, and recognition of antigens and epitopes that are nonimmunogenic to rodents (page 3). See further page 4, regarding the rabbit immune system, MDDI teach (page 4) that the different in the presentation of nonpeptidic epitopes between rabbit and mouse may explain why rabbits make 
It would have been prima facie obvious to one having ordinary skill in the art before the claimed invention was effectively filed to have optimized the secondary antibody species such to have relied on a species having sufficient affinity for the target to make the antibody useful, namely to have arrived at a species with dissociation constant of at most 10 nM as claimed, out of routine optimization. For example Dees disclose as one example, a tag that is biotin, the reference teaching antibody that is specific for this tag. Hoffman disclose anti-biotin antibody that binds to biotin with sufficient binding to be useful, Hoffman indicating less than or equal to 10 nM (i.e., at most 10 nM) as an example of binding of sufficient affinity for such an antibody. Considering Dees is silent as to the affinity specific to their antibody, it would have been obvious to have optimized conditions within known/desirable affinities for such exemplary species as in Dees (i.e., it would have been obvious to have optimized a secondary antibody to bind to its target with high affinity). One of ordinary skill would have a reasonable expectation of success given that Dees is silent as to the desired strength of binding associated with their antibody for the tag.

Regarding claims 3, 4 and 7, see Dees also teach the bridging antigen can be streptavidin, thereby addressing a plurality of antigenic determinants (since there are four binding sites to a streptavidin molecule).
Regarding claim 18, Dees teach a primary antibody (the antibody coupled to the bridging antigen) specific for a cellular marker
Regarding claim 21, 22 and 23, see cited above, Dees teach detectable secondary antibody (comprising a detectable label, para [0209], e.g., fluorescent, quantum dot, enzyme, etc.).
Regarding claims 24 and 25, Dees teach at para [0212], enzyme e.g., horseradish peroxidase, alkaline, phosphatase, etc.
Regarding claims 26 and 27, see Dees teach bridging antigen which can comprise a detectable label, fluorescein (para [0127]), thereby also addressing bridging antigen is a fluorophore.
Regarding claim 28 and 29, Dees secondary antibody comprises a detectable label (as cited above).
.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view of Hoffman et al., as applied to claim 1 above, and further in view of Baylink US Patent No. 5,753,450 and Tanenbaum et al., A protein-Tagging System for Signal Amplication in Gene Expression and Fluorescence Imaging, Cell, 159, (2014), p. 635-646 (IDS entered 06/01/2018).
Dees and Hoffman et al. teach an immunoreagent substantially as claimed (see above), further Dees et al. also teach a tag (to which the labeled antibody binds) can be an antigen or antibody (see para [0127]). Dees teach the tag can essentially be any molecule (not limited) that can be bound by a binding molecule. 
However, Dees fails to specifically teach a bridging antigen that is a peptide (claim 2); fails to teach wherein a plurality of antigenic determinants that are the same are a linear repeating structure (claim 5, which depends from 3 and 4); and fails to teach wherein the linear repeating structure is a linear repeating peptide structure (claim 6).

Tanenbaum et al. teach, with regard to peptide tags comprising repeating sequences, that such tags are capable of recruiting multiple detectably labeled antibodies (see abstract and Figure 1). 
It would have been an obvious to have modified the immunoreagent of Dees et al. and Hoffman et al., by applying the homopolymer of Baylink et al., as an obvious matter of applying a known peptide for its known use and further in order to increase the number of labeled secondary antibodies that are able to bind and detect target. Dees teach the base composition, comprising antibody coupled to an antigen, and a labeled antibody that binds said antigen (the bridging antigen), Dees teaching said antigen as able to be essentially any suitable molecule to which a binding molecule can bind. Baylink teach a specific example of a homopolymer comprises a peptide sequence in repetition, and antibody which binds said sequence. One of ordinary skill could have applied the peptide and antibody of Baylink to the base invention as taught by the art, resulting in the peptide of Baylink coupled at the antibody that binds target and the antibody which binds the repeating epitope as the labeled antibody specific for the antigen, and the results would have been predictable, namely it would be predictable that the species antigen and antibody of Baylink would bind. One would be motivated to use the homopolymer (repeating unit) because this would allow binding of several of the detectably labeled secondary antibody, thereby increasing detection. Furthermore, one of ordinary skill would have a 
Also upon such a modification as indicated above, namely to use a homopolymer as in Baylink as the tag to which multiple secondary antibodies would bind (Baylink and Tanenbaum), it would have been obvious to have also selected an antibody that binds said homopolymer with sufficient affinity to be useful (similar as in Hoffman). Put another way, it would have been obvious to the ordinarily skilled artisan to have selected a high affinity antibody with a dissociation constant of at most of 10 nM as presently claimed, out of routine optimization of experimental conditions in an effort to find an antibody that binds with sufficient affinity to be useful. The ordinarily skilled artisan would have a reasonable expectation of success considering stronger binding would improve the formation of complex ensuring the detectably labeled antibody binds.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view of Hoffman et al., as applied to claim 3 above, and further in view of Simonson et al., US PG Pub No. 2003/0143636A1; or in the alternative, claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view of Hoffman et al. and MDDI as applied to claim 3 above, and further in view of Simonson et al.
Dees teach an immunoreagent composition substantially as claimed (see previously cited above); however, Dees fails to teach wherein the bridging antigen comprises a branched structure.
Simonson et al. also teach regarding antigen-antibody binding technique, that using a preparation of dendrimer or polymer tree, having protein or reactive peptides bound to the 
It would have been obvious to apply this same technique of Simonson to the immunoreagent as taught by Dees and Hoffman et al., modifying with dendrimer or polymer tree structures displaying antigen, for example the bridging antigen, in order to increase accessibility in terms of the binding of the labeled secondary antibody to the bridging antigen, and in order to enhance binding (more antigen available/presented for binding). Specifically, the modification would be an obvious matter of applying a known technique to improve similar invention, since the base invention of Dees similarly takes advantage of binding between antigen (the bridging antigen) and an antibody binding partner. Simonson teach the use of the dendrimer or polymer tree structures (branched structures) improve assay in terms of accessibility and binding. One of ordinary skill in the art could have applied Simonson’s technique to Dees invention and predictably improved the accessibility and binding in a similar manner.

Claims 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view Hoffman et al., as applied to claim 1 previously above, and further in view of Baylink, Tanenbaum et al. and Liik et al., US PG Pub. 2008/0306001A1; or in the alternative, Claims 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view Hoffman et al. and MDDI, as applied to claim 1 previously above, and further in view of Baylink, Tanenbaum et al. and Liik et al..
Dees and the cited art teach an immunoreagent composition substantially as claimed (see previously cited above); however, Dees fails to teach wherein the bridging antigen is a peptide, 
Baylink and Tanenbaum are as cited previously in detail above.
Liik et al. teach that incorporation of non-natural amino acids into peptides, specifically teaching that D-amino acid containing peptides exhibit increased stability in vivo and in vitro compared to L-amino acid containing forms (see para [0060]). 
It would have been obvious to have modified Dees in order to provide a bridging antigen that is a peptide such as the peptide of Baylink for the reasons as indicated previously above (Baylink and Tanenbaum). 
It would have been further obvious to have modified the peptide of the immunoreagent as taught by Dees, Hoffman, Baylink and Tanenbaum, such to incorporate a D-amino (stereoisomer, claim 10) acid residue in order to increase peptide stability for use in in vitro assay (for detection of target analyte as in Dees). One of ordinary skill would have a reasonable expectation of success modifying to use a peptide comprising an incorporated D- amino acid (and an antibody that binds thereto) because the bridging antigen would still be a molecule to which a binding molecule can bind. 
Also for the same reasons as indicated previously above, it would have been obvious to have also selected an antibody that binds the antigen with sufficient affinity to be useful (Hoffman). Put another way, it would have been obvious to have selected a high affinity antibody with a dissociation constant of at most of 10 nM as presently claimed, out of routine optimization of experimental conditions in an effort to find an antibody that binds with sufficient affinity to be useful. The ordinarily skilled artisan would have a reasonable expectation of .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view Hoffman et al. as applied to claim 9 previously above, and further in view of Baylink, Tanenbaum et al. and Stahl et al., US PG Pub No. 2007/0087404A1; alternatively, claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view Hoffman et al. and MDDI as applied to claim 9 previously above, and further in view of Baylink, Tanenbaum et al. and Stahl et al..
Dees and the cited prior art teach an immunoreagent composition substantially as claimed (see previously cited above); however, Dees fails to teach wherein the bridging antigen is a peptide, specifically a peptide comprising a non-natural residue (claim 9); wherein the residue is a non-natural stereoisomer (claim 10).
Baylink and Tanenbaum are as cited previously in detail above.
Sharma teach β-peptides (peptides comprising β-amino acid residues) are advantageous compared to naturally occurring peptides because of their stability, making them suitable for molecular design (para [0055]). 
It would have been obvious to have modified Dees and Hoffman in order to provide a bridging antigen that is a peptide such as the peptide of Baylink for the reasons as indicated previously above (Baylink and Tanenbaum). 
It would have been further obvious to have modified the peptides of the immunoreagent as taught by Dees, Hoffman, Baylink and Tanenbaum, such to instead use β-peptides (peptides comprising β residues) because β peptides provide the added advantage of increased peptide 
Also for the same reasons as indicated previously above, it would have been obvious to have also selected an antibody that binds the antigen with sufficient affinity to be useful (as in Hoffman). Put another way, it would have been obvious to have selected a high affinity antibody with a dissociation constant of at most of 10 nM as presently claimed, out of routine optimization of experimental conditions in an effort to find an antibody that binds with sufficient affinity to be useful. The ordinarily skilled artisan would have a reasonable expectation of success considering stronger binding would improve the formation of complex ensuring the detectably labeled antibody binds.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view of Hoffman et al., as applied to claim 1 previously above, and further in view of Baylink, Tanenbaum et al. and Leung et al., US PG Pub No. 2002/0193572A1; alternatively, claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view of Hoffman et al. and MDDI, as applied to claim 1 previously above, and further in view of Baylink, Tanenbaum et al. and Leung et al.
Dees and the cited prior art teach an immunoreagent composition substantially as claimed (see previously cited above); however, the cited prior art fails to teach coupling through a coupling through a conjugation moiety by chemical coupling reaction (claim 12); wherein the conjugation moiety is a high-efficiency conjugation moiety (claim 13); a Schiff base (claim 14); 
Baylink and Tanenbaum et al. are as cited previously above. 
Leung et al. teach linking peptides to antibodies via hydrazone linkage (see e.g., paras [0036] and [0037]). 
It would have been obvious to have modified Dees and Hoffman et al. in order to provide a bridging antigen that is a peptide such as the peptide of Baylink for the reasons as indicated previously above (Baylink and Tanenbaum). 
It would have been further obvious to have coupled the peptide bridging antigen to the antibody via hydrazine linkage as taught by Leung et al. as an obvious matter of using a known technique for its known purpose, since Leung specifically exemplify the ability to link peptide to antibody via hydrazone linkage (thereby also addressing a conjugation moiety that is a high-efficiency conjugation moiety at presently claimed, claims 12-15). One of ordinary skill would have a reasonable expectation of success, since the combination of Dees with Baylink and Tanenbaum describes an immunoreagent comprising a peptide coupled antibody.
Regarding the limitations that describe how the conjugation/coupling is formed, i.e., chemical coupling reaction (claim 12), by click reaction (claim 16); such limitations are directed to a process why which the product is formed, and fail to limit the structure of the invention itself. It is noted that the present invention is directed to a product, namely a composition and not a method of forming the composition. In the present case, the product as taught by the combination of the cited art, appears to be the same as that presently recited. See also MPEP 2113.

Also for the same reasons as indicated previously above, it would have been obvious to have also selected an antibody that binds the antigen with sufficient affinity to be useful (Hoffman). Put another way, it would have been obvious to have selected a high affinity antibody with a dissociation constant of at most of 10 nM as presently claimed, out of routine optimization of experimental conditions in an effort to find an antibody that binds with sufficient affinity to be useful (see discussed previously above). The ordinarily skilled artisan would have a reasonable expectation of success considering stronger binding would improve the formation of complex ensuring the detectably labeled antibody binds.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view Hoffman et al. as applies to claim 18 previously above, and further in view of Brenner et al., US Patent No. 5,747,036; alternatively, claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view Hoffman et al. and MDDI, as applies to claim 18 previously above, and further in view of Brenner et al..
Dees and the cited prior art teach an immunoreagent composition substantially as claimed (see previously cited above); however, Dees fails to teach the cellular marker CD8 (Applicant’s elected species).

It would have been further obvious to have modified the immunoreagent composition as taught by Dees, so that the immunoreagent could be used to detect anti-CD8 (namely to modify in order to use an anti-CD8 antibody) as taught by Brenner in order to provide a composition capable of detecting those with autoimmune disease, such as rheumatoid arthritis. One of ordinary skill would have a reasonably expectation of success since anti-CD8 antibodies were already known to those of skill in the art (Brenner).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view Hoffman et al. as applied to claim 1 previously above, and further in view of Svenson et al., US PG Pub No. 2009/0035216A1; alternatively, claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view Hoffman et al. and MDDI, as applied to claim 1 previously above, and further in view of Svenson et al..
Dees the cited prior art teach an immunoreagent composition substantially as claimed (see previously cited above); however, Dees fails to teach the primary antibody specific for an immunoglobulin for a different species (claim 20).
Svenson et al. teach a detecting an antibody target analyte using an antibody of a different species, see e.g., para [0012], detection of circulating levels of anti-TNF biopharmaceutical using rabbit or goat anti-human IgG Fc antibody.
.

Claims 1, 2, 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. US PG Pub No. 2012/0258881 (IDS entered 06/01/2018); or alternatively, claims 1, 2, 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. in view of MDDI.
Schwartz et al. teach an immunoreagent composition as claimed because Schwartz teach antibody modified to include a hapten (small molecule or peptide, considered to address a bridging antigen, and further instant claim 2, a peptide) (para [0162]); Schwartz teaching the bridging antigen component of the immunoreagent composition to facilitate subsequent binding of a molecule probe, e.g., an anti-peptide tag antibody (see also indicating bound signal generating moiety, thereby also addressing present claim 21), thereby addressing a detectable secondary antibody specific for the bridging antigen. Schwartz also does teach antibodies derived from rabbit and antibodies can be monoclonal antibodies (see e.g., para [0162]).
-4 M to 10-15 M, see specifically Schwartz teach 10 nM (at less than 10-8 M) . Considering Schwartz does teach antibody as secondary antibody which is specific for a bridging antigen (has specific binding for the small molecule or peptide), it would have been obvious to have selected an antibody having high affinity, namely to have selected an antibody having dissociation constants consistent with those disclosed by Schwartz as suitable, including having affinity with a dissociation constant of up to 10nm, particularly because the ordinarily skilled artisan would appreciate that it is desirable to have the antibody strongly bind (since complex is the goal). It would have been within the skill level of the ordinary artisan to have optimized conditions such to select an antibody with sufficient binding out of routine experimentation. One of ordinary skill would have a reasonable expectation of success since Schwartz disclose 10 nM as describing what is meant by specific binding (those that bind specifically having this affinity described in terms of dissociation constant).
Regarding the alternative grounds of rejection, although Schwartz does teach antibody that is rabbit and monoclonal, see also MDDI as cited in detail above teaching many advantages of using rabbit monoclonal antibody as antibody binding reagent.  It would have been further obvious to have modified Schwartz to specifically rely on the rabbit monoclonal antibody as the secondary antibody for the same reasons as discussed previously above. 
Regarding claim 30, further reciting binding of at least 1 nM, see para [0158] Schwartz does also describe specific binding as having a dissociation constant up to 1nM as claimed. See the analyses above as the same reasoning applies, it would have been obvious to have selected an .

Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive for the following reasons.
Regarding the rejection of claims under 35 U.S.C. 112(a), Applicant refers to the Final Rejection 07/07/2020 and the statements "[i]t is known in the art that different antibodies exhibit different binding; specifically, the dissociation constant depends on the antibody and the antigen to which it binds" and "a single antibody is not going to exhibit the same binding strength with every target to which it binds, and further different antibodies will likely exhibit differences in binding when binding against the same target" (July 7, 2020 final Office Action at p. 5). Applicant asserts the latter statement is not at all relevant to the claimed immunoreagents, where a given detectable secondary antibody does not bind to more than one bridging antigen and where a given bridging antigen is not bound by more than one detectable secondary antibody. Applicant argues that the Examiner's subsequent statement that "[e]ven given a specific/particular antibody OR antigen, there would still be great unpredictability, since it is known that a single antibody binding different antigen[s] would exhibit variation in dissociation constants" suggests that the Examiner does not appreciate that there is a 1:1 relationship between a given detectable secondary antibody and its corresponding bridging antigen in the immunoreagents of the instant claims. Applicant further restates that the claimed immunoreagent compositions comprises a single, specific secondary antibody that binds a single, specific 
In response, and to clarify the analysis in the rejection, it is not the case that the cited statements from the rejection are suggesting that the secondary antibody could bind to another bridging antigen. Rather, the referenced statements in the rejection are made in support that one cannot readily visualize what antibodies would exhibit the desired binding function (in terms of dissociation constant), particularly considering the claims are unlimited in terms of the antibody (and its structure) and in terms of the bridging antigen (and its structure). See above the rejection states, it is known in the art that different antibodies exhibit different binding; specifically, dissociation constant depends on the antibody and the antigen to which it binds. See for example Stubenrauch et al., at the abstract, describe different measured dissociation constants for specific antibody examples. See at Stubenrauch et al. at page 212, Table 1, the reference demonstrates two specific and distinct antibodies and shows that each exhibit different binding from one another and further each independently dependent on different species of their target (see binding against the Fab fragment of human IgG in different species); a single antibody is not going to exhibit the same binding strength with every target to which it binds (and in the present case, it is further not the case that the independent claim is limited to any particular bridging antigen), and further different antibodies will likely exhibit differences in binding when binding against the same target (as is the case for each antibody 1.7.10 and 1.19.31 of the cited art). It is not the case that the Examiner is suggesting that a given detectable secondary antibody could possibly bind to a bridging antigen other than that which it is paired, as asserted by Applicant at remarks page 11. Rather, the point is that even two different antibodies to the same species antigen would be 
Applicant also argues that requiring structure for the antibody in order to sufficiently describe the antibody is a rigid view inconsistent with the view of the Federal Circuit in Ariad (remarks page 12). However, this is not persuasive. The issue as set forth in the pending rejection is that the claimed language is attempting to place limitation on the detectable secondary antibody by limiting the antibody in terms of its function and not structure, the claim lacks sufficient description because one cannot readily visualize the species encompassed by the broad genus based on this functional limitation alone (the extremely large, nearly unlimited genus is not supported by sufficient description based on the recited function alone). An alternative to providing additional structure to sufficiently describe the claimed antibody, would be to omit the functional limitation.
Applicant further argues that they have disclosed seven distinct and dissimilar peptides within the claim 1 genus of bridging antigen (remarks page 13, referring to e.g., Table 1, as well as Table 2 and paras [0190]-[0218]). Applicant argues the large number and wide variety of immunoreagent species disclosed in the application as filed, provides strong support that the inventor was in possession of the invention and that the claims meet the requirement for written description. However, this argument further supports that the genus encompassed by the claim is extremely large and variable. The recited dissociation constant is placing limitation on the secondary antibody without providing insight as to what structures would and would not exhibit this function, as such it is maintained that based on dissociation constant alone, one cannot readily visualize those that fall within the claimed genus from those that do not.

Applicant also argues the rejection reflects an improper reliance on Office guidelines because the guidelines were developed for the evaluation of inventions relating to therapeutic antibodies, not diagnostic reagents. However, this argument is not persuasive, the claimed invention does encompass/require a detectable secondary antibody, and Applicant’s pending claim language does limit the antibody in terms of its function only. An application complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
For these reasons, Applicant’s arguments (remarks pages 9-21) regarding the rejection of claims under 35 U.S.C. 112(a) are not persuasive. 
Regarding the rejection of claims under 35 U.S.C. 103 (a) (remarks pages 15-21) Applicant indicates the amendment to the independent claims to recite “rabbit monoclonal antibody”, arguing the previously cited art does not address this limitation. However, see the amended grounds of rejection as set forth in detail above. Further Applicant does acknowledge that Dees does teach that the antibody can be a monoclonal antibody (remarks page 17); however, argues this is merely in passing and argues Dees does not teach the use of rabbit 
Applicant further references the interview conducted (AFCP 11/24/2020) and the Examiner’s indication that the prior art appreciated the advantages of using rabbit monoclonal antibodies as secondary antibodies, and that one would be motivated to rely on said antibodies because of said advantages. Applicant argues that while the prior art may have recognized some advantages of using rabbit monoclonal antibodies, Applicant argues the noted references would not render the claimed invention obvious, suggesting this is because this would be applying hindsight reasoning based on Applicant’s disclosure.
However, this argument (remarks pages 18-20) is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In reference to the amended grounds of rejection set forth in detail above to address the amendments to the claim (and also the art references noted in the cited Interview summary), it is not the case that improper hindsight reasoning is applied presently because the rejection only 
Regarding remarks at pages 20-21 specific to the citation of Schwartz et al., Applicant similarly refers to the amended grounds of rejection set forth above (reciting “a rabbit monoclonal antibody”). See the amended grounds of rejection set forth above in response to Applicant’s amendments to the claims.
For all of these reasons, Applicant’s arguments are not persuasive. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641